Title: To Thomas Jefferson from Benjamin Henry Latrobe, 1 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, Septr. 1st. 1807
                        
                        To my no little surprize, but at the same time very much to the advantage of the progress of our works, I
                            have not yet received a summons from Mr. Hay to attend the trial at Richmond, & from the course, which by the latest
                            accounts, the proceedings appear to take, I almost think that, for the present at least, my testimony to the deceptions
                            under which Colonel Burr attempted to raise a force to the westward, will not be required.—In daily expectation however of
                            being called upon, I have kept myself ready to leave the works without their suffering injury from an absence of 10 days.—This day I have removed the scaffolding from the two Columns behind the Speakers Chair the Capitals of which are finished
                            in an exquisite manner, & also from the figure of Liberty, which, tho’ only a Model, is an excellent work & does
                            Franzoni infinite credit. He is now engaged on the opposite Frieze & will be able I think before the meeting of
                            congress, to Cast out the four figures of which you saw the models at his house, so that they will have their effect.—
                        Our Chimney pieces from Philadelphia are also here, excepting 4 or 5, & they will be put up in all the
                            Committee rooms immediately. In fact every thing wears the appearance of our being fully ready when congress meets. The
                            cieling of the great room will be finished in about 10 days; by which time I hope also, by taking off all the covering
                            strips of the Iron covering, & puttying them afresh, to make the roof perfectly light. When this is done, & the design
                            of the painted cieling put into outline, I shall strike the Scaffolding,—on or about the 15th. of September.—
                        The greatest inconveniences we suffer is from the most troublesome multitude of visitors who croud the house at
                            all times, & who do infinite mischief to the plaistering, & the Stonework; & the lower classes of whom carry off whatever they can lay their hands on. The building indeed was for
                            some time the regular play place for all the boys in the city, & nothing but great exertion has kept them in better
                            order.—It appears to me absolutely necessary, whenever the furniture shall be brought into the house, & much of it is
                            already here,—that access should be denied to every one without exception, otherwise great offence will be given by a
                            partial restriction;—and indeed the visits of the more respectable would be very inconvenient.—It has therefore occurred
                            to me, to advertise that after the 15th. of September admittance will be prohibited, and also to put up the notice at the
                            Capitol. In favor of strangers passing through I might make what exception appeared proper.—It would give additional
                            sanction & weight to this notice could I plead the direction of the President of the united States: but if you do not
                            think it of sufficient importance to use so high a sanction, I have no reluctance to take upon me all the obloquy which I
                            know it will occasion—
                        There are several circumstances relating to the North wing which I have to state to You, but which I will
                            reserve for tomorrow in order to accompany my letter with the necessary drawings.
                        My uncertainty as to my call to Richmond prevents my personally waiting upon you, at Monticello agreeably to
                            the invitation with which you have honored me. In the mean time I am with the truest respect Yrs. faithfully
                        
                            B Henry Latrobe
                     
                        
                    